        Case 1:15-cr-00384-PAE Document 131 Filed 02/18/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      15 Cr. 384-1 (PAE)
                       -v-
                                                                            ORDER
 BEKIM FISEKU,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Bekim Fiseku, seeking

reconsideration of the Court’s recent order, of December 28, 2020, denying compassionate

release. See Dkt. 130. Notwithstanding Mr. Fiseku’s forceful arguments, the factors that led the

Court to deny compassionate release—including the need for just punishment, specific deterrence,

and protection of the public—continue, in the Court’s considered judgment, to counsel against

release at this time. The Court accordingly denies the application for compassionate release.

       SO ORDERED.

                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: February 18, 2021
       New York, New York
15-CR-384-01               D&F
   Case 1:15-cr-00384-PAE Document 131 Filed 02/18/21 Page 2 of 10
Case 1:15-cr-00384-PAE Document 131 Filed 02/18/21 Page 3 of 10
Case 1:15-cr-00384-PAE Document 131 Filed 02/18/21 Page 4 of 10
Case 1:15-cr-00384-PAE Document 131 Filed 02/18/21 Page 5 of 10
Case 1:15-cr-00384-PAE Document 131 Filed 02/18/21 Page 6 of 10
Case 1:15-cr-00384-PAE Document 131 Filed 02/18/21 Page 7 of 10
Case 1:15-cr-00384-PAE Document 131 Filed 02/18/21 Page 8 of 10
Case 1:15-cr-00384-PAE Document 131 Filed 02/18/21 Page 9 of 10
Case 1:15-cr-00384-PAE Document 131 Filed 02/18/21 Page 10 of 10
